EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald Walker on 04/15/2021.

The application has been amended as follows: 
Claim 1:
A system for providing a fire safe sealing in an aperture in a wall, a ceiling or a floor of a building, comprising of at least two block shaped sealing elements with two main surfaces being oriented parallel to each other and at least three lateral faces connecting the main surfaces to each other, of which at least one element is made from mineral fibers and a binding agent, whereby lateral faces being arranged adjacent to each other, or lateral faces and main surfaces being arranged adjacent to each other, incorporate an angle being unequal to 90° and whereby each element is shorter than the length of the aperture and smaller than the height of the aperture.







Claim 8:

The system according to claim 1, the elements have a triangular sectiona trapezoidal longitudinal section.
	
	Claim 9:
The system according to claim 1, wherein the elements have a thickness between 40 and 80 mm, 2
	
	Cancel Claims 10-13

	Claim 17:
The bulkhead according to claim 14, wherein it is made of mineral fibers and a binding agent and in that it provides a thickness between 40 and 80 mm, 2

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633